 



Exhibit 10.13
QUANEX BUILDING PRODUCTS CORPORATION
EMPLOYEE PERFORMANCE STOCK AWARD AGREEMENT
<<Name>>
Grantee

     
Date of Award:
  <<                    >>
 
   
Target Number of Shares of Common Stock:
  <<                    >>

AWARD GRANT

1.  
GRANT OF PERFORMANCE STOCK AWARD. The Compensation Committee (the “Committee”)
of the Board of Directors of Quanex Building Products Corporation, a Delaware
corporation (the “Company”), pursuant to the Quanex Building Products
Corporation 2008 Omnibus Incentive Plan (the “Plan”), hereby awards to you, the
above-named Grantee, effective as of the Date of Award set forth above, an
opportunity to receive shares of the Company’s Common Stock, $0.01 par value per
share (the “Common Stock”), based upon attainment of the Performance Goals
during the Performance Period on the terms and conditions set forth in this
Performance Stock Award Agreement (this “Agreement”).

For purposes of this Agreement, the term “Performance Period” means the  _____ 
-year period beginning                      , 20  _____, and ending
                    , 20  _____. For purposes of this Agreement, the term
“Performance Goals” means                     .

2.  
FINAL PERFORMANCE FACTOR. The aggregate number of shares of the Common Stock to
be issued to you under this Agreement (the “Shares”) is equal to the Target
Number of Shares of Common Stock set forth above multiplied by the Final
Performance Factor (which is determined as provided below):

2.1 The Final Performance Factor shall be equal to one (1) if (a) the Company
achieves the Target Milestone during the Performance Period and does not achieve
the Maximum Milestone during the Performance Period and (b) you remain in the
active employ of one or more members of the Company Group through the last day
of the Performance Period. For purposes of this Agreement, the “Target
Milestone” means                      and the “Maximum Milestone” means
                    .
2.2 The Final Performance Factor shall be equal to two (2) if (a) the Company
achieves the Maximum Milestone during the Performance Period and (b) you remain
in the active employ of one or more members of the Company Group through the
last day of the Performance Period.
2.3 The Final Performance Factor shall be equal to three-fourths (3/4) if
(a) the Company achieves the Threshold Milestone during the Performance Period
and does not achieve the Target Milestone during the Performance Period and
(b) you remain in the active employ of one or more members of the Company Group
through the last day of the Performance Period. For purposes of this Agreement,
the “Threshold Milestone” means                     .
2.4 If the performance standard achieved with respect to a particular
Performance Goal is between the Threshold Milestone and the Target Milestone or
between the Target Milestone and the Maximum Milestone, the applicable Final
Performance Factor shall be determined by interpolation.
Employee without Change in Control Agreement

 

 



--------------------------------------------------------------------------------



 



For example, assume that the Committee grants an employee a performance based
compensation award under the Plan that is contingent upon achieving Performance
Goal A and Performance Goal B, weighting the importance of the goals as 50% and
50%, respectively. The Committee establishes Threshold, Target and Maximum
Milestones for each Goal. The Final Performance Factor assigned for achieving
the threshold, target and maximum performance standards are 3/4, 1 and 2,
respectively. Finally, assume that the employee is awarded 2,000 Performance
Shares with a Target Value of $100, is continuously employed by the Company
throughout the Performance Period and achieves the Maximum Milestone for
Performance Goal A, and precisely halfway between the Target and Maximum
Milestones for Performance Goal B. The total amount payable to the employee
under the award is $250,000, which is determined as follows: The amount payable
to the employee with respect to Performance Goal A is $100,000 (50% (Performance
Goal Percentage) x 2,000 (Performance Shares) x $100 (Performance Share Value) x
1 (Final Performance Factor) = $100,000), and the amount payable to the employee
with respect to Performance Goal B is $150,000 (50% (Performance Goal
Percentage) x 2000 (Performance Shares) x $100 (Target Value) x 1.5 (Final
Performance Factor)= $150,000).
2.5 If the Threshold Milestone is not achieved during the Performance Period,
then the award pursuant to this Agreement shall lapse and be forfeited as of the
last day of the Performance Period.
2.6 The Committee’s determinations with respect to the Performance Period for
purposes of this Agreement shall be binding upon all persons. The Committee may
not increase the amount payable under this Agreement.

3.  
PAYMENT. The Company, on behalf of the Employer, shall cause the Shares to be
issued to you on                 , 20  _____  (the “Payment Date”), unless
otherwise provided under this Agreement.

4.  
TERMINATION OF EMPLOYMENT. The following provisions will apply in the event your
employment with the Company and all Affiliates (collectively, the “Company
Group”) terminates on or before the last day of the Performance Period.

4.1 Termination Generally. If your employment with the Company Group terminates
on or before the last day of the Performance Period for any reason other than
one of the reasons described in Sections 4.2 through 4.4 below, all of your
rights in this Agreement will lapse and be completely forfeited on the date your
employment terminates.
4.2 Permanent Disability. Notwithstanding any other provision of this Agreement
to the contrary, if your employment with the Company Group terminates because
you incur a Permanent Disability before the last day of the Performance Period
then the Company will issue to you shares of Common Stock in an amount equal to
the product of (1) and (2) where (1) is the number of shares you would have
received under this Agreement if your employment with the Company Group had not
been terminated before the end of the Performance Period and (2) is a fraction,
the numerator of which is the number of days from the beginning of the
Performance Period through the date your employment with the Company Group
terminates and the denominator of which is the number of days in the Performance
Period. Any amount payable pursuant to this Section 4.2 will be paid to you on
the Payment Date. After such Shares are issued to you, you will have no further
rights with respect to this Agreement and the Company Group will have no further
obligations to you pursuant to this Agreement. For purposes of this Section 4.2,
you will have a “Permanent Disability” if you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
Employee without Change in Control Agreement

 

2



--------------------------------------------------------------------------------



 



4.3 Death. Notwithstanding any other provision of this Agreement to the
contrary, if you die before the last day of the Performance Period and while in
the active employ of one or more members of the Company Group, then the Company
will issue to your estate shares of Common Stock in an amount equal to the
product of (1) and (2) where (1) is the number of shares you would have received
under this Agreement if your employment with the Company Group had not been
terminated before the end of the Performance Period and (2) is a fraction, the
numerator of which is the number of days from the beginning of the Performance
Period through the date your employment with the Company Group terminates and
the denominator of which is the number of days in the Performance Period. Any
amount payable pursuant to this Section 4.3 will be paid to your estate on the
Payment Date. After such Shares are issued, the Company Group will have no
further obligations to you pursuant to this Agreement.
4.4 Retirement. Notwithstanding any other provision of this Agreement to the
contrary, if your employment with the Company Group terminates due to your
Retirement before the last day of the Performance Period then the Company will
issue to you shares of Common Stock in an amount equal to the product of (1) and
(2) where (1) is the number of shares you would have received under this
Agreement if your employment with the Company Group had not been terminated
before the end of the Performance Period and (2) is a fraction, the numerator of
which is the number of days from the beginning of the Performance Period through
the date your employment with the Company Group terminates and the denominator
of which is the number of days in the Performance Period. Any amount payable
pursuant to this Section 4.4 will be paid to you on the Payment Date. After such
Shares are issued to you, you will have no further rights with respect to this
Agreement and the Company Group will have no further obligations to you pursuant
to this Agreement. For purposes of this Section 4.4, “Retirement” means the
voluntary termination of your employment relationship with the Company Group on
or after the date on which (a) you are age 65 or (b) you are age 55 and have
five years of service with the Company Group.

5.  
TAX WITHHOLDING. To the extent that the issuance of Shares pursuant to this
Agreement results in income, wages or other compensation to you for any income,
employment or other tax purposes with respect to which the Company or the legal
entity that is a member of the Company Group and that is classified as your
employer (the “Employer”) has a withholding obligation, you shall deliver to the
Company at the time of such receipt or issuance, as the case may be, such amount
of money as the Company or the Employer may require to meet its obligation under
applicable tax laws or regulations, and, if you fail to do so, the Company is
authorized to withhold from the Shares or from any cash or stock remuneration or
other payment then or thereafter payable to you by the Company or the Employer
any tax required to be withheld by reason of such taxable income, wages or
compensation including (without limitation) shares of Common Stock sufficient to
satisfy the withholding obligation based on the last per share sales price of
the Common Stock for the trading day immediately preceding the date that the
withholding obligation arises, as reported in the New York Stock Exchange
Composite Transactions.

6.  
NONTRANSFERABILITY. This Agreement is not transferable by you otherwise than by
will or by the laws of descent and distribution. Your rights under this
Agreement may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of (other than by will or the
applicable laws of descent and distribution). Any such attempted sale,
assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company Group
shall not be bound thereby.

7.  
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the award granted
under this Agreement shall not affect in any way the right or power of the
Company or any company the stock of which is awarded pursuant to this Agreement
to make or authorize any adjustment, recapitalization, reorganization or other
change in its capital structure or its business, engage in any merger or
consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding.

Employee without Change in Control Agreement

 

3



--------------------------------------------------------------------------------



 



8.  
AWARD UNDER THIS AGREEMENT DOES NOT AWARD ANY RIGHTS OF A SHAREHOLDER. You shall
not have the voting rights or any of the other rights, powers or privileges of a
holder of the Common Stock with respect to the award granted to you under this
Agreement. Only after the Shares are issued in exchange for your rights under
this Agreement will you have all of the rights of a shareholder with respect to
such Shares issued in exchange for your rights under this Agreement.

9.  
EMPLOYMENT RELATIONSHIP. For purposes of this Agreement, you shall be considered
to be in the employment of the Company Group as long as you have an employment
relationship with the Company Group. The Committee shall determine any questions
as to whether and when there has been a termination of such employment
relationship, and the cause of such termination, under the Plan, and the
Committee’s determination shall be final and binding on all persons.

10.  
NOT AN EMPLOYMENT AGREEMENT. This Agreement is not an employment agreement, and
no provision of this Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

11.  
SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company under
the Securities Act of 1933, you consent to the placing on any certificate for
the Shares of an appropriate legend restricting resale or other transfer of the
Shares except in accordance with such Act and all applicable rules thereunder.

12.  
LIMIT OF LIABILITY. Under no circumstances will the Company or an Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

13.  
REGISTRATION. The Shares that may be issued under the Plan are registered with
the Securities and Exchange Commission under a Registration Statement on Form
S-8.

14.  
SALE OF SECURITIES. The Shares that may be issued under this Agreement may not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable federal or state securities laws. You also agree that (a) the
Company may refuse to cause the transfer of the Shares to be registered on the
stock register of the Company if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
federal or state securities law and (b) the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.

15.  
EMPLOYER LIABLE FOR PAYMENT. The Employer is liable for the payment of any
amounts that become due under this Agreement.

16.  
MISCELLANEOUS. This Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
this Agreement. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan.

Employee without Change in Control Agreement

 

4



--------------------------------------------------------------------------------



 



In accepting the award granted in this Agreement you accept and agree to be
bound by all the terms and conditions of the Plan, this Agreement and the Terms
and Conditions.

         
 
  QUANEX BUILDING    
 
  PRODUCTS CORPORATION      
 
                 
 
  Raymond Jean — Chief Executive Officer    

Employee without Change in Control Agreement

 

5